OPINION OF THE COURT BY
FREAR, C.J.
This is a submission without action on the following agreed facts:
In February, 1901, a policeman at Hilo, Hawaii, without authority, justification or extenuation by law, shot and wounded a private citizen. It immediately became necessary to extract the bullet from the wounded man. The Sheriff of Hawaii requested the plaintiff, who was a licensed physician and surgeon practicing in Hilo-, to perform the operation, promising him reasonable compensation for the service by the department of' the Attorney-General. The plaintiff performed the service im a skillful manner and rendered a bill therefor to the said department. The question is whether the Territory is liable.
In our opinion the Sheriff was without authority to bind the-Territory to pay for an operation upon a private citizen made-*466necessary by an unauthorized act of a policeman. Judgment for tbe defendant.
Tbe plaintiff in person.
Attorney-Qmeral E. P. Dole for tbe defendant.